Citation Nr: 1745071	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to a disability rating greater than 10 percent for residuals of a fracture of the left lateral femoral condyle fracture with history of left knee dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1972 and from July 1978 to December 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boise, Idaho. 

The Veteran testified at a hearing before a Decision Review Officer of the RO in November 2011 and at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  Transcripts of those proceedings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the left knee, this issue was last remanded by the Board in March 2014 to obtain a new VA examination based on allegations of an increase in severity since the last VA examination.  Significantly, while the previous July 2011 VA examination of the left knee noted the existence of flare-ups, the VA examiner did not address any additional limitation of motion during flare-ups, a necessary part of the examination to be addressed by the examiner.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Veteran was afforded a new VA examination for his left knee in June 2014.  Significantly, this examination is negative for flare-ups.  Unfortunately, the examiner did not discuss the discrepancy between the lack of current flare-ups with the finding of flare-ups in July 2011.  

Furthermore, the United States Court of Appeals for Veterans Claims (Court) recently clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disabilities.  The Court explained that case law and VA guidelines anticipate that VA examiners must offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of Veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court went on to note that an examination is inadequate when, even though the Veteran was not experiencing a flare at the time of the examination, it failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the Veteran's flares by alternative means.  See Sharp v. Shulkin, slip op. No. 16-1305 (Sept. 6, 2017).  There is no indication in this case that the examiner made any attempt to estimate the effect of the Veteran's reported flares of the left knee and lumbar spine based on a review of all pertinent alternative sources of record.   As such, further medical opinion is necessary regarding the issue of additional functional loss during flare-ups.  

Furthermore, with regard to the left knee, the Board notes that this disability is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, which pertains to limitation of flexion of the knee.  While the July 2011 VA examination is negative for instability of the left knee, the June 2014 VA examination shows that the Veteran experiences "moderate" patellar subluxation/dislocation of the left knee.  Significantly, VA General Counsel has held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.  On remand, the RO should consider whether assignment of a separate rating for instability of the left knee is warranted.

Also, with regard to both remanded issues, the Veteran was most recently afforded VA knee and spine examinations in June 2014.  These June 2014 VA examinations showed active range of motion findings but do not include passive range of motion findings and/or in weight-bearing and nonweight-bearing.  The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the June 2014 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above.

Moreover, the Board notes that the left knee and lumbar spine issues were last adjudicated in an August 2014 supplemental statement of the case.  However, following this adjudication, additional VA treatment records have been obtained which pertain to the left knee and lumbar spine.  Such records should be considered by the AOJ on remand.  See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the AOJ for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in May 2016.  Therefore, all outstanding VA/private treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his left knee and/or lumbar spine disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from May 2016 to the present.  All reasonable attempts should be made to obtain any identified records.

2. Schedule the Veteran for a new examination for his left knee to determine the current severity of his left knee disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in the left knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

The examiner is asked to specifically note whether the Veteran has experienced flare-ups at any point during the appeal period beginning June 2011 and, if so, address any additional limitation of motion during such flare-ups.  The examiner should also discuss the discrepancy between the medical evidence of record that is favorable to a finding of flare-ups in July 2011 and the denial of flare-ups in June 2014.

Whether or not the Veteran is experiencing a flare at the time of the examination, the examiner must offer a flare opinion based on estimates derived from information procured from all relevant sources of record, including lay statements of the Veteran.

A complete rationale for any opinions expressed should be provided. 

3. Schedule the Veteran for a new examination for his lumbar spine to determine the current severity of his lumbar spine disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.    

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

Whether or not the Veteran is experiencing a flare at the time of the examination, the examiner must offer a flare opinion based on estimates derived from information procured from all relevant sources of record, including lay statements of the Veteran.

A complete rationale for any opinions expressed should be provided.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  Significantly, the RO should consider whether assignment of a separate rating for instability of the left knee is warranted.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




